Citation Nr: 0816797
Decision Date: 05/22/08	Archive Date: 06/26/08
 
DOCKET NO. 05-02 470                        DATE MAY 22 2008

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington 

THE ISSUE 

Entitlement to service connection for post traumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: National Association for Black Veterans, Inc. 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

T.S. Willie, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from June 1950 to June 1954. 

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision rendered by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The veteran testified before the undersigned Veterans Law Judge in April 2008. A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The veteran is seeking service connection for PTSD. The veteran was a radar operator during the Korean War. According to the veteran, he was on the front line and it was his job to guide airplanes in to take pictures of combat zones at night. The veteran reported being diagnosed with yellow jaundice and hepatitis while in service which caused him to be hospitalized for three months. During his hospitalization, the veteran reported seeing dismembered and disfigured soldiers which caused him to have nightmares and fear for his own life. Service medical records show that the veteran was hospitalized for a significant amount of time and that he was given a diagnosis of hepatitis, infectious, with jaundice. 

The veteran has reported the stressor of witnessing dismembered and disfigured soldiers while receiving inpatient care for his diagnoses of hepatitis, infectious, with jaundice. As a result of having the conditions above, the veteran said that he turned yellow, was isolated from everyone and feared death. The veteran also reported the stressor of being shocked by Korean soldiers while walking back to his base. During this encounter, the veteran said he believed that he was being captured and feared for his life. 

- 2 - 

In a May 2005 psychological evaluation, it was noted that the veteran had a diagnosis of PTSD and that his disorder stemmed from his experience in service. The threat of death from the encounter with the Korean soldiers was noted as a cause of the PTSD. The examiner noted that the veteran did not expect to be in harms way and was not prepared to handle weapons. The examiner further noted that when the veteran was placed in the situation, he found it life-threatening and responded as an untrained solider or civilian would. The examiner also noted that the veteran's PTSD was attributed to his hospitalization in service. The examiner noted that being diagnosed with hepatitis, infectious, with jaundice was traumatic for the veteran and caused him to believe that he was going to die. The examiner also cited the veteran's unfair treatment during service as another cause of his PTSD. 

In a May 2006 psychological evaluation, it was noted that the veteran's PTSD fell within the severe range and that the traumatic events were service related, to include being frightened by South Koreans, and the hospitalization for hepatitis and yellow jaundice. 

The Board is of the opinion that further development is required before the Board decides the issue of entitlement to service connection. Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability. Accordingly, the Board concludes that it must remand the issue on appeal so that the veteran can be afforded VA medical examination to determine if his PTSD is due to his in-service hospitalization or any other service related event. 38 C.F.R. § 3.159(c)(4). 

- 3 - 

The case is REMANDED for the following action: 

1. The veteran should be afforded a VA examination by a psychiatrist. The psychiatrist should examine the veteran to ascertain whether his PTSD is due to his in-service hospitalization or any other in-service event. The examiner should state for the record whether the veteran's PTSD is likely, as likely as not, or not likely related to service. If there is no relationship to service, that fact must be noted in the report. The claims folder should be made available to the examiner for review. A complete rationale for all opinions should be provided. 

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

-4- 

H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 

- 5 - 




